United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Amherst, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1837
Issued: March 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 15, 2016 appellant filed a timely appeal from an April 19, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to factors of her federal employment.
On appeal appellant argues that OWCP erred in denying her claim.
FACTUAL HISTORY
On January 15, 2016 appellant, then a 54-year-old window distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that on July 21, 2015 she first became aware of
1

5 U.S.C. § 8101 et seq.

injury to her upper arm and shoulder and related it to factors of her federal employment on
January 12, 2016. She believed that her duties of sorting letter and flat pieces of mail and lifting
parcels with her right arm while scanning parcels with her left hand and arm were the direct
cause of her medical condition. Appellant did not stop work.
In a January 13, 2016 report, Dr. Kathryne L. Buege, an examining osteopath, noted that
appellant had sought treatment for right shoulder pain. She provided a medical history, history
of injury, and physical examination findings. Appellant related that the injury occurred at work,
approximately one week prior, when she experienced right shoulder pain. A physical
examination of the right shoulder revealed decreased range of motion and tenderness. Dr. Buege
reviewed a right shoulder x-ray, which showed no pathology. She diagnosed right rotator cuff
tendinitis and cervical radiculopathy. In an attached visit information form, Dr. Buege noted
appellant was seen that day for complaints of right shoulder pain associated with employmentrelated repetitive work.
In a January 15, 2016 report, Dr. Thomas E. Price, a treating internist specializing in
occupational medicine, indicated that appellant was seen for an evaluation of her right shoulder
pain. He reported that her pain began “over the summer in July [2015]” and worsened since
then. Appellant stated that her work duties included repetitive lifting and pushing packages with
her right shoulder. Dr. Price observed that this type of activity currently aggravated her pain. A
review of x-ray interpretations showed mild right shoulder degenerative changes and mild C5-6
degenerative changes with no bony pathology. Examination findings included decreased right
shoulder range of motion and right trapezius pain/tenderness. Dr. Price noted that appellant’s
complaints were consistent with her history of injury. He diagnosed right shoulder tendinitis and
right shoulder pain in his report. Appellant was given work restrictions including no lifting more
than 15 pounds and no overhead bilateral upper extremity use.
A January 15, 2016 work status summary indicated that appellant was capable of working
with restrictions of no overhead work and lifting up to 15 pounds. She was referred for physical
therapy.2
By letter dated February 22, 2016, OWCP informed appellant that the evidence of record
was insufficient to establish her claim. It informed her that the record of evidence failed to
establish both the factual portion of her claim, i.e., that she actually experienced the employment
factors alleged to have caused her injury, and the medical portion, i.e., that the alleged factors
caused the diagnosed conditions. Appellant was advised as to the medical and factual evidence
required to establish her claim and afforded her 30 days to provide this information. OWCP also
requested that she respond to an attached development questionnaire.
By letter dated February 22, 2016, OWCP requested that the employing establishment
provide comments from a knowledgeable supervisor about the accuracy of appellant’s statement,
a copy of her position description, precautions taken to minimize effects of the activities alleged,
and the frequency and duration of the tasks requiring physical exertion.

2

The signature on the form appears to be of Dr. Price and is on a Work Status Summary note similar to others he
submitted in this claim.

2

OWCP received medical and factual evidence including physical therapy notes, progress
notes, and work status form reports dated January 15 and February 26, 2016.
In a February 25, 2016 report, Jody B. Dauber, a physical therapist, noted that appellant
had worked at the employing establishment for approximately 30 years and her job required
daily repetitive motion of scanning parcels, grabbing the parcel, and then tossing the parcels
aside. She opined that appellant’s right shoulder pain and injury had been caused by the daily
repetitive work activities.
In a February 26, 2016 progress note, Dr. Price noted appellant’s subjective complaints
and medical and injury histories. He reported her job required repetitive movements of her right
shoulder and hand due to lifting and pushing parcels. A physical examination revealed slightly
limited right shoulder abduction, but full forward flexion, internal rotation, and external rotation.
Dr. Price diagnosed right shoulder strain/tendinitis, which he attributed to appellant’s work.
In progress notes dated March 7, 2016, Dr. Gordon Steinagle, a treating Board-certified
internist and occupational medicine physician, attributed appellant’s right shoulder injury to her
duties as a distribution clerk. He diagnosed a right shoulder repetitive impingement/injury due to
daily lifting and scanning packages. Appellant related having right shoulder pain which
disturbed her sleep at times. A physical examination revealed 100 degrees right shoulder
abduction and some right biceps muscle tenderness. Diagnoses included anxiety, cervical spinal
stenosis, C-3 herniated disc, low back pain, right biceps tendinitis, and right shoulder rotator
labral cuff tear. Dr. Steinagle recommended a magnetic resonance imaging scan be performed
on the right shoulder.
In a statement dated March 9, 2016, R.M., postmaster, noted that she had reviewed and
agreed with appellant’s statement. She noted that appellant’s job was as a distribution/window
clerk and that her duties were more distribution than customer service window. R.M. attached a
copy of a position description for sales distribution associate job, which included 13 distinct
duties and responsibilities.
By decision dated April 19, 2016, OWCP denied appellant’s claim, finding that she had
failed to establish fact of injury. Specifically, it found that she failed to establish the factual
portion of her claim as she had not responded to the questions contained in the provided
development questionnaire. In addition, OWCP further found that appellant failed to submit
rationalized medical evidence explaining how the diagnosed condition had been caused or
aggravated by the identified employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the

3

Supra note 1.

3

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
Appellant filed an occupational disease claim alleging upper arm and shoulder injuries
due to her job duties of scanning mail, sorting letter and flat pieces of mail, and lifting parcels.
OWCP denied her claim finding that the evidence of record was insufficient to establish that she
performed the duties alleged and that the medical evidence was insufficient to establish a causal
relationship between the diagnosed medical conditions and her employment duties.
Appellant alleged in a Form CA-2 dated January 15, 2016, that her upper arm and
shoulder pain was sustained while lifting and tossing parcels and sorting mail. There is no
dispute that she performed such duties. The employing establishment confirmed on February 22,
2016 that appellant performed such duties, and also provided a position description. Thus, the
Board finds that she has established the factual component of her claim. However, the Board
further finds that appellant has submitted insufficient medical evidence to establish that these
duties caused injury.10
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

D.U., Docket No. 10-0144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

E.M., Docket No. 15-1120 (issued January 13, 2016).

4

Dr. Buege in her January 13, 2016 report diagnosed right rotator cuff tendinitis and
cervical radiculopathy. She noted that appellant’s right shoulder pain was associated with
repetitive work activities. However, pain is a symptom, not a specific medical diagnosis.11
Furthermore, Dr. Buege did not provide an explanation of how appellant’s repetitive work
activities either caused or contributed to her current right shoulder and cervical conditions. The
mere fact that a condition manifests itself during a period of employment is not sufficient to
establish causal relationship.12
In his January 15, 2016 report, Dr. Price noted that appellant’s work duties included
repetitive lifting and pushing packages with her right shoulder. He concluded that she had
degenerative changes of the right shoulder and of C5-6 of the cervical spine. In his February 16,
2016 progress note, Dr. Price diagnosed right shoulder strain/tendinitis which he attributed to
appellant’s work. However, he did not provide a sufficient explanation, based on medical
rationale, of how any of her duties would have physiologically caused or contributed to these
diagnosed medical conditions.13
Likewise, Dr. Steinagle related in his March 7, 2016 report, that appellant had a right
shoulder repetitive injury, which he attributed to daily lifting and scanning of packages. His
opinion regarding causal relationship is vague and is therefore insufficient to establish causal
relationship as he too fails to provide medical rationale explaining how her employment duties
would have physiologically caused the diagnosed condition.14
OWCP also received a report from a physical therapist who opined that appellant’s right
shoulder pain and injury were caused by daily repetitive work activities. However, the Board
has held that reports signed by physical therapists have no probative value as physical therapists
are not considered physicians under FECA.15
The Board finds that, as appellant has not submitted rationalized medical evidence
establishing that she sustained an injury causally related to factors of her federal employment,
she has not met her burden of proof.16

11

C.P., Docket No. 17-0042 (issued December 27, 2016).

12

See D.I., 59 ECAB 158, 162 (2007).

13

See A.F., Docket No. 16-1342 (issued December 5, 2016).

14

Id.

15

5 U.S.C. § 8101(2) provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray to exist and subject to regulation by the Secretary. See Merton J. Sills, 39 ECAB 572, 575 (1988);
P.R., Docket No 14-1007 (issued August 13, 2014). See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C.
§ 8101(2).
16

Supra note 6.

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not met her burden of proof to establish an injury
causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 19, 2016 is affirmed as modified.
Issued: March 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

